Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims 
Applicant filed claims 1 – 19 with the instant application on 3 March 2022.  Currently, claims 1 – 19 are available for substantive examination.
Restriction/Election Requirement 
Restriction to one of the following inventions is required pursuant to 35 U.S.C. § 121:
I. 	Claims 1 - 16, drawn to a contact lens device comprising cargo molecules embedded in a nanocomposite, wherein the nanocomposite comprises hydrophilic polymer domains, hydrophobic polymer domains, aqueous pores, and boundary charged double layers, the invention classified in A61K 9/0051.
II. 	Claim 17, drawn to a storage package comprising the device of claim 1 and a storage fluid having an ionic strength that is  < 10% of the ionic strength of the aqueous pores of the device, the invention classified in A61L 12/00.
III.	Claims 18 and 19, the invention drawn to a method of releasing cargo molecules from a contact lens device, the method comprising the steps of removing the device from its storage package, placing the device in an aqueous fluid comprising an ionic strength of at least 110 mM, and releasing the cargo molecules to the aqueous fluid, the invention classified in A61L 31/16.
Inventions I and II are related as combination and sub-combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub-combination as claimed for patentability, and (2) that the sub-combination has utility by itself or in other combinations (see MPEP § 806.05(c)).  In the instant case, the sub-combination has separate utility, such as one does not require packaging and/or a storage fluid with a specific ionic strength.
Inventions I and III are related as product and process of use of that product.  The inventions are distinct if either or both of the following apply: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product.  See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process such as one wherein release of cargo molecules from the packaged device is a function of location of use of device, and not just relative ionic strengths between the package and the location of use.
	Inventions II and III are directed to related products and processes.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Burden 
Restriction for examination purposes as indicated is proper because all the inventions listed in this Action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the Response to this Requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (see 37 CFR 1.143), and (ii) identification of the claims encompassing the elected invention. 
Traversal of Election of Election of Inventive Group 
Applicant may make an election of an invention with or without traverse. To reserve a right to petition, Applicant must make the election with traverse.  If the Response does not distinctly and specifically point out supposed errors in the restriction requirement, the Examiner shall treat the election as an election without traverse.  Applicant must present traversal at the time of election in order to be timely presented.  Failure to timely traverse the requirement will result in the loss of right to petition pursuant to 37 CFR § 1.144.  If Applicant adds claims after the election, Applicant must indicate which of these claims read upon the elected invention.
Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection pursuant to 35 U.S.C. § 103, or pre-AIA  35 U.S.C. § 103(a) of the other invention.
Rejoinder of Combination and Sub-Combination Inventions 
The Examiner has required restriction between combination and sub-combination inventions.  Where Applicant elects a sub-combination, and claims thereto are subsequently found allowable, any claim(s) depending from, or otherwise requiring all the limitations of the allowable sub-combination, will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Rejoinder of Product and Process Inventions  
The Examiner has required restriction between product or apparatus claims and process claims. Where Applicant elects claim directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all of the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR § 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability, including the requirements of 35 U.S.C. §§ 101, 102, 103, and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  See MPEP § 821.04.  Additionally, in order for rejoinder to occur, Applicants are advised that they should amend the process claims during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues.  See MPEP § 804.01.
Election of Species 
This application contains claims directed to the following patentably distinct species:
(a)	 monomer for hydrophilic polymer 	(see claim 4);
(b)	monomer for hydrophobic polymer	(see claim 6);
(c)	boundary charged modifier		(see claims 9, 11, 12); and
(d)	hydrophilic/non-ionic compounds	(see claim 14).
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
 The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the Response to this Requirement, to be complete, must include (i) an election of a species, or a grouping of patentably indistinct species, from EACH of the four genera identified above, to be examined even though the Requirement may be traversed (37 CFR § 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Applicant is advised that, to the extent consistent with the claims and the disclosure of the application, the elected species must be identified unambiguously as a specific chemical entity, as opposed to a sub-genus.  For example, a proper species election for the genus identified as the boundary charged modifier would be 1,2-dioleoyl-3-trimethylammonium propane (see claim 12), while election of a cationic quaternary ammonium salt (see claim 11) would be improper in that such chemical entity is properly considered to be a sub-genus, rather than a chemically unique species.


Traversal of Election of Species 
The election may be made with or without traverse.  To preserve a right to petition, the Applicant must traverse the election.  If the Response does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Applicant must present traversal at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition pursuant to 37 CFR § 1.144. If Applicant adds claims after the election, Applicant must indicate which of these claims read on the elected species or grouping of patentably indistinct species.
Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection pursuant to 35 U.S.C. § 103 or pre-AIA  35 U.S.C. § 103 of the other species.
Upon the allowance of a generic claim, Applicants will be entitled to consideration of claims to additional species that depend from, or otherwise require, all the limitations of an allowable generic claim, as provided by 37 CFR § 1.141.
Correction of Inventorship 
9.	Applicants are reminded that, upon the cancellation of claims to a non-elected invention, they must correct inventorship in compliance with 37 CFR § 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Applicants must accompany a request to correct inventorship pursuant to 37 CFR § 1.48(a) with an application data sheet in accordance with 37 CFR § 1.76 that identifies each inventor by his or her legal name, and by the processing fee required pursuant to 37 CFR § 1.17(i).
CONCLUSION 
10.	Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

/TIGABU KASSA/
 Primary Examiner, Art Unit 1619